Order entered October 17, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00469-CV

                                RONNA HODGES, Appellant

                                               V.

                        JOHN CURTIS HODGES, ET AL, Appellees

                       On Appeal from the County Court at Law No. 2
                                    Hunt County, Texas
                            Trial Court Cause No. CC1700152

                                           ORDER
       Before the Court is appellant’s October 16, 2018 second motion for extension of time to

file brief. We GRANT the motion and ORDER the brief be filed no later than November 14,

2018. We caution appellant that further extension requests will be disfavored.


                                                      /s/   DAVID EVANS
                                                            JUSTICE